This is a proceeding to discipline respondent, an attorney at law, for professional misconduct in that he wrongfully refused to return moneys received from a client for expenses incident to the prosecution of a divorce action. It appears from the petition that respondent failed to institute the action; that after a period of time the client informed respondent that she no longer desired to sue for divorce; that she thereupon requested the return of the money she had paid him for the expenses of the proposed lawsuit; and that respondent ignored such request. Respondent failed to appear before the Grievance Committee of the petitioner on the preliminary investigation of this charge. Respondent likewise failed to appear in this court in this proceeding or to serve an answer to the petition, although such petition and the order to show cause thereon were duly served upon him. Accordingly, the respondent is disbarred and his name is directed to be struck from the roll of attorneys and counselors at law. Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.